DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francis J. Maguire, Jr. on 6/11/21.
The application has been amended as follows: 
Claim 1. (currently amended) A book comprising:
	front and back covers;
a plurality of pages between the covers;
	an array of m x n capacitive touch elements disposed on the inside of a cover configured to provide a touchpad;
	one or more output devices, wherein the one or more output devices include a speaker; and
	a controller operatively connected to the capacitive touch elements and configured: 
to monitor a voltage on each capacitive touch element;
in response to detecting a change in the voltage on one or more capacitive touch elements, to determine whether a user’s digit is stationary or moving based on whether voltages on other capacitive touch elements also change;
in a case where it is determined that the user’s digit is stationary:

to cause at least one of the one or more output devices to output [[a]]an audio signal in dependence upon the x,y position;
in a case where it is determined that the user’s digit is moving:
to determine the x,y position of a digit of a user on a page overlaying the cover in dependence upon which capacitive touch elements are actuated, and to log successive changes in the x,y position of the user’s digit; and
to cause at least one of the one or more output devices to sequentially output 

Claim 10. (currently amended) A method to be performed by a controller of a book comprising front and back covers, a plurality of pages between the covers, an array of m x n capacitive touch elements disposed on the inside of a cover configured to provide a touchpad, and one or more output devices, wherein the one or more output devices include a speaker, the method comprising:
monitoring a voltage on each capacitive touch element;
in response to detecting a change in the voltage on one or more capacitive touch elements, determining whether a user’s digit is stationary or moving based on whether voltages on other capacitive touch elements also change;
in a case where it is determined that the user’s digit is stationary:
determining an x,y position of a digit of a user on a page overlaying the cover in dependence upon which capacitive touch elements are actuated;
causing the at least one of the one or more output devices to output [[a]]an audio signal in dependence upon the x,y position,

determining the x,y position of a digit of a user on a page overlaying the cover in dependence upon which capacitive touch elements are actuated;
logging successive changes in the x,y position of the user’s digit; and
causing at least one of the one or more output devices to sequentially output 

Allowable Subject Matter
Claim1-4, and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-15, filed 6/9/21, with respect to claims 1-4 and 6-13 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a book and specifically including “to determine the x,y position of a digit of a user on a page overlaying the cover in dependence upon which capacitive touch elements are actuated, and to log successive changes in the x,y position of the user’s digit; and to cause at least one of the one or more output devices to sequentially output audio data corresponding to the logged x,y positions, wherein the controller is configured such that, in a case where successively logged x,y positions correspond to the audio data, that audio data is only output once.”
In regards to claim 10, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method to be performed by a controller of a book and specifically including “determining the x,y position of a digit of a user on a page overlaying the cover in dependence upon which capacitive touch elements are actuated; logging successive changes in the x,y position of the user’s digit; and causing at least one of the one or more output devices to sequentially output audio data corresponding to the logged x,y positions, wherein the controller is configured such that, in a case where successively logged x,y positions correspond to the audio data, that audio data is only output once.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        6/11/21
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623